Maxwell, J.
This is an action of forcible entry and detainer, brought by the defendants in error, before the county judge of Holt county, against plaintiff in error, to recover possession of certain lots situate in the village of O’Neill, which he alleges were wrongfully detained by plaintiff in error. Plaintiff in error, answering his complaint, First, denies each and every material allegation therein contained and not specially admitted. Second, he alleges that on or about May 1, 1885, he went into possession of a portion of lot 16 in block 17, in the village of O’Neill, the premises in. controversy, to-wit, twenty feet off the west portion of said lot 16, under a verbal agreement with said plaintiffs, or with one of them, to-wit, Edwin Giddings, the terms of which agreement were as follows: Plaintiff in error was to erect upon said lot a bake oven and bakery building, and was to have the use of said lot free of rent, and in further consideration of the erection of said bake oven and bakery, defendants in error were to pay plaintiff in error the actual cost of said bake oven and building at any time thereafter at which plaintiff in error should de*133sire to give up possession of the same. Plaintiff in error further alleges that, in accordance with said agreement, he built a bake oven and bakery upon said premises, at a cost of $500, and that, in accordance with the terms of said agreement, he has several times since offered to sell the same to defendants in error for $400, or at a loss of $100, and to leave said premises. Plaintiff in error further alleges that, he was at that time, and still is, ready and willing to carry out said agreement, and surrender the possession of said premises upon the payment to him of said sum of $400, but that defendants have entirely refused, and still refuse, to fulfill the said contract on their part.
As a second and further defense, defendant alleges that’ on or about the 22d of May, 1885, the defendants in error, by good and sufficient warranty deed, conveyed said premises and alb their right, title, and interest therein to one E. F. Gallagher, and that on or about the 14th day of August, 1885, the said E. F. Gallagher, by a good and sufficient warranty deed, conveyed said premises to Hugh J. Gallagher, both of which deeds are of record in the office of the county clerk of Holt county, Nebraska. .That on or about September 15th, the plaintiff entered into an oral agreement with said Hugh J. Gallagher for the use of said premises, and now holds the same by virtue of said agreement with said Hugh J. Gallagher, and asks that said action may be dismissed, and that he recover his costs.
The contract in regard to the bake oven does not seem to be set up as defense to this action. If Giddings agreed to purchase the bake oven and other property, he no doubt may be compelled to do so at a fair price.
The defendant’s attorneys contend that the contract'was not to be performed in one year from its date, and that therefore it is void under the statute of frauds. There-was nothing in the nature of the contract to prevent it being performed in three months, or six months, or at any time within a year. The contract, therefore, is not void, and *134no doubt an action' may be maintained thereon to recover the value of the property. In any event, if the facts are as stated, Giddings will not be permitted to retain the property without paying for the same.
2d. The plaintiff in error claims possession under one E. F. Gallagher, who had obtained a deed for the property from Giddings and Eisaman. This deed, though absolute in form, was accompanied by a defeasance in writing and a promissory note, and is a mere mortgage; and under our statutes the mortgagor is entitled to the- possession of the mortgaged property until foreclosure and sale, where there is no contract to the contrary. Gallagher, therefore, was unable to give the plaintiff a lease of the premises,, and the plaintiff acquired no right of possession thereby.
It is contended on behalf of the plaintiff that the court had no jurisdiction, because the title of the property was drawn in question. We do not think the title of the property was involved. While a justice of the peace or county judge cannot decide controverted questions of title, yet he may receive deeds, mortgages, or other evidence for the purpose of determining the right of possession. A restriction upon this right might be productive of great injustice. The court, therefore, had jurisdiction, and the judgment is clearly right and is affirmed.
Judgment affirmed.
The other judges concur.